ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that JAMES P. TUTT of NEWARK, who was admitted to the bar of this State in 1985, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.4(b) (failure to explain a matter to a client), RPC 1.15(b) (failure to promptly deliver funds or property) and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that JAMES P. TUTT is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.